Citation Nr: 1814972	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-25 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type 2.

2.  Entitlement to a rating in excess of 20 percent for service-connected left knee meniscectomy residuals based on instability.

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee degenerative joint disease (DJD).

4.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

5.  Entitlement to a rating in excess of 10 percent for service-connected right lower extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 10 percent for service-connected left lower extremity peripheral neuropathy.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 23, 2010.

8.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD from November 23, 2010 to January 4, 2011.

9.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD from January 4, 2011.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2013 and October 2010 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing addressing the claims involving diabetes, left knee disability, hypertension, and peripheral neuropathy was held before the undersigned; a transcript of the hearing is associated with the record.

The matter of whether service connection is warranted for a renal disability as secondary to service-connected diabetes mellitus, type 2, has been raised by January 2012 and May 2012 VA treatment records noting nephropathy with proteinuria as a diabetic complication, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is being referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2017).

The issues of increased "staged" ratings for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is nothing in the record suggesting that regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) has been required for medical management of the Veteran's diabetes at any time during the period on appeal.

2.  The Veteran's left knee meniscectomy residuals have not been shown to cause severe recurrent subluxation or lateral instability during the period on appeal and there is no evidence that it has caused ankylosis, compensable limitation of motion, impairment of the tibia and fibula, or genu recurvatum during the period on appeal; however, the evidence reasonably shows that the Veteran's left knee meniscectomy residuals have been productive of locking and effusion into the left knee during the period on appeal.

3.  The Veteran's left knee DJD has not been shown to cause compensable limitation of motion, ankylosis, impairment of the tibia and fibula, or genu recurvatum during the period on appeal.

4.  The evidence does not show that the Veteran's hypertension has caused diastolic pressures that are predominantly 110 or greater or systolic pressures that are predominantly 200 or greater during the period on appeal.

5.  The evidence does not show that the Veteran's right lower extremity neuropathy has been productive of any impairment of the external popliteal nerve during the period on appeal and, while it has been shown to impair the sciatic nerve, there is no evidence that it is productive of more than mild, incomplete paralysis thereof during the period on appeal.

6.  The evidence does not show that the Veteran's left lower extremity neuropathy has been productive of any impairment of the external popliteal nerve during the period on appeal and, while it has been shown to impair the sciatic nerve, there is no evidence that it is productive of more than mild, incomplete paralysis thereof during the period on appeal.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for service-connected diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119, Code 7913 (2017).

2.  A rating in excess of 20 percent is not warranted for left knee meniscectomy residuals based on lateral instability or recurrent subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Code 5257 (2017).

3.  A separate 10 percent rating is warranted for symptomatic residuals of a left knee meniscectomy, to include frequent episodes of locking and effusion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Code 5259 (2017).

4.  A rating in excess of 10 percent is not warranted for the Veteran's left knee DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Codes 5256-63 (2017).

5.  A rating in excess of 10 percent is not warranted for service-connected hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Code 7101 (2017). 

6.  A rating in excess of 10 percent is not warranted for service-connected right lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Codes 8520-21 (2017).

7.  A rating in excess of 10 percent is not warranted for service-connected left lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Codes 8520-21 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a September 2011 letter and subsequent notice provided with a July 2014 statement of the case (SOC) and June 2017 supplemental SOC.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations have been conducted in conjunction with the claims being adjudicated in March 2013 and February 2017.  Together, the reports of those examinations describe the symptoms, pathology, and impairment associated with the disabilities on appeal in sufficient detail to allow for application of the pertinent rating criteria.  In January 2017, the Board remanded the matters being adjudicated to secure updated VA treatment records and contemporaneous examinations.  The AOJ has substantially complied with that remand.  The Veteran has had ample opportunity to supplement the record and has not alleged that any development was inadequate, that his disabilities have worsened since his most recent examination in February 2017, or that any pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  Here, the AOJ initiated development of these claims upon receipt of an application seeking a total disability rating based on individual unemployability (TDIU) on November 23, 2010.  As the AOJ clearly took that application to include implicit claims underlying the present appeal, the period for consideration here is from November 23, 2009 to the present.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The Veteran's diabetes is rated 20 percent under Code 7913, which provides that a 20 percent rating is warranted for diabetes mellitus requiring one or more daily injection of insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is warranted for diabetes requiring one or more daily injection of insulin, restricted diet, and regulation of activities.  Because the rating criteria for diabetes mellitus are cumulative and conjunctive, all ratings in excess of 20 percent contemplate diabetes that requires regulation of activities for medical management.  "Regulation of activities," in turn, is defined as "avoidance of strenuous occupational and recreational activities."  37 C.F.R. § 4.119, Code 7913.  Thus, absent evidence that such regulation is required in the Veteran's case, there would be no basis for awarding any ratings in excess of the currently assigned 20 percent.

In January 2012, the Veteran reported hypoglycemia episodes productive of shakiness and feeling "weird" about once a month that he treated with orange juice and soda.  The last time he had been seen by his provider was in October 2011.  
He reiterated these complaints in May 2012 and noted the last time he had been seen by his provider was in January 2012.  October 2012 records show diabetes without significant complications outside of peripheral neuropathy.  

On March 2013 VA examination, the examiner noted that the Veteran was prescribed oral hypoglycemic agents and insulin injections once per day.  However, he did not require regulation of activities for medical management of diabetes.  He met with diabetic care providers less than twice per month, and had not been hospitalized for ketoacidosis or hypoglycemic reactions in the prior 12 months.  He had no progressive, unintentional weight loss or progressive loss of strength due to diabetes.  

In April 2013, the Veteran said insulin had increased to 28 units and he was on a diet plan.  A November 2013 ophthalmological record notes a history of diabetes that was treated with insulin and oral medications.  In January 2014, the Veteran reported his most strenuous activity was working around the house.  However, there is no indication that this was due to his diabetes or that he was advised to restrict his physical activities as part of his diabetes treatment plan.  July 2014 records show the Veteran said he can tell when his sugar is low because he feels dizzy, shaky, and sweaty.  He said his last low episode was two or more months ago.  September 2014 records note no complications from diabetes except for peripheral neuropathy.  

An October 2015 record notes no complications from diabetes except for peripheral neuropathy.  In December 2015, the Veteran said he had been more active lately and had been hunting and walking.  As a result, he had lost four pounds of weight.  The treatment regimen at that time did not note regulation of activities.  He denied any hypoglycemic episodes.  A December 2015 record notes the Veteran's diabetes was within the management goal and that his treatment plan included diet and exercise.  Crucially, there is nothing indicating he required regulation of activities.  

In April 2016, records note minimal exercise, but indicate this was due to his left knee issues rather than diabetes.  June 2016 records show the Veteran was staying active and had lost another four pounds.  His treatment plan continued to note diet and exercise but still made no mention of regulating or avoiding certain activities.  In August 2016, the Veteran testified that he had, since his last examination, required regulation of activities to manage his diabetes.  He cited to December 2015 VA records to support that allegation, but did not identify any specific records or notations.  

On February 2017 VA examination, the examiner noted the Veteran's diabetes was treated with a prescribed oral hypoglycemic agent and one injection of insulin per day.  It did not require regulation of activities and the Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  There were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior year, and the Veteran had not had progressive, unintentional weight loss and loss of strength attributable to diabetes.  No other pertinent physical findings were noted.  The Veteran was not felt to have any functional impact due to diabetes.

After reviewing the record, the Board finds that there is simply no evidence that the Veteran's diabetes has required a treatment plan including regulation of activities (i.e., avoidance of strenuous occupational or recreational activities).  In so finding, the Board acknowledges that the Veteran provided sworn testimony to the contrary, referring to December 2015 records as corroborating evidence.  However, while the Board does not question his sincerity in so testifying, a review of the evidence shows that, contrary to his claim, he actually increased his activity level in December 2015 and continued to stay active at least through June 2016.  Moreover, while his treatment plan indeed included exercise, such does not constitute regulation of activities as defined in the rating criteria.  Furthermore, any notations of physical limitations in the record appear to be associated with the Veteran's left knee disability rather than his diabetes.  Therefore, considering the cumulative and conjunctive nature of the rating criteria for diabetes, the Board finds that the preponderance of the evidence is against finding the Veteran's disability warrants any ratings in excess of 20 percent.

Left Knee Disability

The Veteran's left knee disability is awarded separate ratings based on recurrent subluxation or lateral instability (described as meniscectomy residuals) and noncompensable limitation of motion with pain (described as left knee DJD).  

The Veteran's left knee meniscectomy residuals are currently rated 20 percent under Code 5257, which provides that a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a maximum 30 percent rating is warranted if such subluxation or instability is severe.  38 C.F.R. § 4.71a, Code 5257.  

His left knee DJD is rated 10 percent disabling under Code 5003.  Under that Code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate Diagnostic Code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. at Code 5003.

Limitation of knee motion is evaluated under Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  Under Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under Code 5261, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees.  Id. at Codes 5260-61.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In the absence of limitation of motion, a 10 percent evaluation will be assigned for degenerative arthritis where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A maximum 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id. at Code 5003.

The Board will first consider the aforementioned facets of his left knee disability individually before discussing whether there are any other bases for higher or additional ratings for other impairment associated with left knee disability based on Codes 5256 (for knee ankylosis), 5258 (for symptomatic dislocation of the semilunar cartilage), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).

December 2010 records show the Veteran complained of knee pain but did not want a knee replacement as he was "satisfied with pain control."  In October 2011, knee pain was rated 5 out of 10 in severity.  In August 2012, knee pain was rated an 8 out of 10 in severity.  October 2012 records note walking was limited due to knee pain. 

On March 2013 VA examination, the Veteran reported left knee popping as well as locking up once or twice a year.  He denied any flare-ups.  Range of motion testing found left knee flexion to 140 degrees or greater (with no objective evidence of pain), and full extension (with no objective evidence of pain).  There was no change on repetitive testing, but the examiner did note functional loss due to left knee crepitus on full flexion.  There was no pain or tenderness to palpation in the left knee.  Muscle strength was normal, and stability tests were negative.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted a history of meniscal tear in the left knee that required meniscectomy, with residual left knee locking up and effusions.  Surgical scars were found, but they did not occupy a total area greater than 39 square centimeters, and were neither painful nor unstable.  The Veteran occasionally used canes for ambulation, about twice or three times a year when he had increased pain in the left knee.  In general, he did not use an assistive device, however.  X-rays confirmed arthritis in the left knee, but there was no X-ray evidence of patellar subluxation.  The examiner noted the Veteran had difficulty walking distances, climbing, and squatting due to his left knee pain.  He was also unable to do any heavy lifting or carrying, but had no problems with sitting.

May 2013 records note significant knee pain.  Still, the Veteran did not want surgery because he was the caregiver for his wife.  He declined any interventions for his knee pain as well.  In July 2014, left knee pain was rated 7 out of 10 in severity.  The Veteran felt his physical activity was inhibited by that pain but denied any lower extremity edema.  He remained against a total knee arthroplasty and said he managed his pain with rest periods, as prolonged walking and positioning of any kind tended to aggravate it.  He denied any locking or lower extremity weakness, but felt his knees were prone to giving out and said that, if it happened again, he would consider pursuing a total knee arthroplasty.  In November 2015, the Veteran had lower levels of exercise due to a bad knee. 

April 2016 records again note minimal exercise due to his left knee issues.  Left knee pain was rated a 6 or 7 out of 10 in severity.  Physical examination notes indicate appropriate active range of motion with all extremities intact and without gross limitations.  Records the following month also note decreased exercise due to knee pain.  In June 2016, left knee pain was rated 7 out of 10 in severity.  A brief assessment demonstrated limited range of motion of the knee with significant medial bony changes.  The Veteran apparently tried a hinged knee brace and knee sleeve.  As he felt comfortable with the sleeve, one was issued to him.  Subsequent August 2016 records note mild antalgic gait of the left leg with knee support.  He rated his knee pain a 3 out of 10 in severity at the time.
At the August 2016 hearing, the Veteran testified that he was prescribed a knee brace by his VA doctor that he wore during waking hours, particularly if he needed to exercise or walk.  He said if he walked for more than a mile, he had to lie down.  He reiterated that he was offered a total knee replacement but declined.  At the time, he said he was told his left knee was "bone on bone" and that his cartilage had been removed.  He described knee pain that was generally 7 out of 10 in severity, but had decreased with the knee brace.  He said he could not function without the brace.  

On February 2017 VA examination, the Veteran was diagnosed with left knee status post meniscectomy and left knee degenerative joint disease.  He reported being offered a total knee arthroplasty, but apparently declined.  He reported increasing instability over the past two years.  He said he now wears a brace to help stabilize his knee.  He denied any flare-ups of left knee disability or functional loss.  Range of motion testing was normal bilaterally, without evidence of pain with weight-bearing, tenderness, pain on palpation, or crepitus.  Pain was not noted on examination of either knee.  On repetitive use testing, there was no change noted.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, but felt the examination findings were neither medically consistent nor inconsistent with his statements describing functional loss with such use.  The examiner did not feel that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  However, instability of station was noted as a contributing factor of disability.  Strength was normal and there was no evidence of ankylosis.  Joint stability tests were normal bilaterally, and there was no history of recurrent subluxation or lateral instability.  The examiner noted a left knee meniscal tear that was treated by meniscectomy in 1970.  The examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms related to either left knee DJD or left knee status post meniscectomy.  The examiner then noted that the Veteran used canes occasionally for assistance.  He was not felt to have such diminished function that he would be equally well served by an amputation with prosthesis.  Imaging studies documented left knee arthritis.  The examiner noted functional impact from left knee disability insofar as the Veteran had increased difficulty walking long distances and instability in his left knee that required a brace.  
After reviewing the evidence, the Board first finds that there is nothing in the record suggesting the Veteran's left knee disability is productive of severe recurrent subluxation or lateral instability warranting a higher 30 percent rating under Code 5257.  In so finding, the Board acknowledges that the Veteran has himself reported his knee is prone to "giving out," that he requires a knee brace to improve stability, and that there is evidence of instability of station and altered gait as a result of left knee disability.  However, there is, unfortunately, no clinical evidence showing actual physiological or anatomical joint instability or recurrent subluxation in the record, and the Veteran, as a lay person, is not competent to describe more than observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Consequently, there is no basis for awarding a higher 30 percent rating under Code 5257.

Turning to limitation of motion, the Board finds that there is nothing in the record suggesting limitation of extension or flexion to even a noncompensable degree under Codes 5260 and 5261, much less a degree warranting a rating in excess of 10 percent.  The only range of motion test results in the record are normal, and while the March 2013 examination report does note some functional loss due to crepitus on full flexion, there is no indication that this resulted in any appreciable reduction in the degree of achievable flexion.  More importantly, there is nothing suggesting the noted loss was so profound that it would be commensurate with even a noncompensable rating (as such contemplates an additional 80 degrees of lost flexion beyond that noted on March 2013 examination), much less a rating in excess of 10 percent.  There is also no indication that any functional loss was present with extension during any examination.  While the Veteran's treatment records do contain other notations of limited motion and function (i.e., limited exercise, difficulty with walking, altered gait, etc.), there remains nothing indicating such impairment manifests as or causes any loss of the degree of achievable flexion or extension.  Crucially, there is also no evidence that would otherwise allow for even an estimation of any such limitation.  Under the circumstances, the Board finds there is simply no evidence that the Veteran's left knee disability warrants a rating in excess of 10 percent based on limitation of flexion or extension.

Given there is evidence that the Veteran had no limitation of motion during the period on appeal (i.e., on February 2017 VA examination where range of motion was normal without any functional loss due to factors such as pain, swelling, weakness, etc.), the Board has considered whether a higher rating might be warranted under Code 5003 directly.  However, there is no evidence or allegation in the record suggesting arthritic involvement of two or more major or minor joint groups, or that the Veteran has had any incapacitating exacerbations of his existing arthritis.  Therefore, there is also no basis for awarding a higher 20 percent rating under Code 5003 directly.

As explained above, the Board must also consider whether additional or higher ratings are warranted under the remaining Codes for rating knee disabilities.  At the outset, the Board notes that there is no evidence or allegation suggesting the Veteran's left knee disability is productive of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  Therefore, the corresponding diagnostic codes (5256, 5262, and 5263) will not be discussed here.  Consequently, what remains for consideration is whether separate or higher ratings are warranted under Codes 5258 and 5259.

Under Code 5258, a sole 20 percent rating is warranted for dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, the Board's review of the record shows that, while the Veteran did suffer a medial meniscus tear (i.e., dislocation of the semilunar cartilage) during service, he subsequently underwent a medial meniscectomy that removed the semilunar cartilage.  There is no indication that the meniscectomy in question was partial.  Even assuming it was, however, there is nothing indicating the Veteran has continued to suffer from dislocations of the semilunar cartilage during the period on appeal.  Therefore, this particular diagnostic code is inapplicable to the Veteran's circumstances.  Notably, even if it were applicable, a rating under Code 5259 would necessarily compensate for pain, which is already contemplated by the 10 percent rating under Code 5003.  Therefore, a rating under Code 5259 would not be possible under any circumstance, as it would violate the rule against "pyramiding" set forth in 38 C.F.R. § 4.14.

Code 5259, on the other hand, provides for a sole 10 percent rating based on mere symptomatic removal of the semilunar cartilage (i.e., meniscectomy).  Here, the evidence quite clearly shows that, on March 2013 VA examination (during the period on appeal), the Veteran was found to have episodes of locking and effusion that were considered residuals of his meniscectomy.  As these certainly constitute residual symptomatology from his meniscectomy and are not already contemplated by existing ratings, the Board finds the evidence warrants a separate 10 percent rating under Code 5259.

Hypertension

The Veteran's hypertension is rated 10 percent under Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure that is predominantly 100 or more or systolic pressure that is predominantly 160 or more.  In addition, a minimum 10 percent rating is warranted for individuals with a history of diastolic pressure predominantly 100 or more that require continuous medication for control.  A higher 20 percent rating is warranted for diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.  Higher 40 and 60 percent ratings are warranted for diastolic pressures that are predominantly 120 or more or predominantly 130 or more, respectively.  38 C.F.R. § 4.104, Code 7101.

A review of the Veteran's treatment records during the period on appeal show blood pressure readings of 115/58, 130/90, 110/82, 128/82, 120/74, 127/64, 130/73, 128/80, 115/65, 116/60, 150/91, 118/74, 117/73, 135/85, 128/89, 129/81, 137/87, 128/70, 129/76, and 120/80.  On March 2013 VA examination, the Veteran said he had been on hypertension medication since 1998.  His medications included amlodipine, hydrochlorothiazide (HCTZ), and lisinopril, and he was taking them continuously.  He did not have a history of diastolic blood pressure elevation to predominantly 100 or more, however, and the readings on examination were 120/70, 114/80, and 110/70.  There were no other pertinent findings.  The examiner found the Veteran had no functional or daily limitations due to hypertension.

In April 2013, the Veteran said he was taking the "max" amount of medication for hypertension.  In August 2016, the Veteran testified that on separation, his blood pressure was 131/84, and suggested that this was a sign his blood pressure was spiking and an early precursor for hypertension.  In addition, he testified that he was on medication for hypertension, and said that December 2015 VA records should show he was on a high dose of Lisinopril, despite his hypertension being managed.  However, the Veteran said that, currently, he had doubled that dosage.  

On February 2017 VA examination, the Veteran was diagnosed with hypertension and reported it had worsened, requiring him to be on more pills.  He denied any new complaints, however.  The examiner noted his treatment plan included taking continuous medication for hypertension (including Lisinopril, Spironolactone, Metoprolol, HCTZ, and Amlodipine).  The Veteran was not found to have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, the Veteran's blood pressure was 126/66, 124/68, and 132/72, with an average reading of 127/68.  No other pertinent findings were noted, and the Veteran's hypertension was not felt to impact his ability to work.

After reviewing the evidence, the Board finds that there is no basis for awarding a rating in excess of 10 percent for hypertension.  Nothing in the evidence suggests that the Veteran's hypertension is productive of diastolic pressures that are predominantly 110 or more, or systolic pressures that are predominantly 200 or more.  In so finding, the Board is sympathetic to the Veteran's allegations that his hypertension is being controlled by several medications and the suggestion that, absent these medications, he would meet the criteria for a higher rating.  However, evaluation of disabilities such as hypertension, where the effects of ameliorative medications are explicitly contemplated by the rating criteria, does not, unfortunately, include discounting such effects.  See McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016).  In addition, the Veteran's allegations regarding his blood pressure at separation are irrelevant to the present analysis, as that lies outside the period on appeal and does not bear upon the current severity of his hypertension.


Right and Left Lower Extremity Peripheral Neuropathy

The Veteran's lower extremity peripheral neuropathies are each rated 10 percent disabling under Code 8521, which describes paralysis of the external popliteal (common peroneal) nerve.  Under the Code, a 10 percent rating is warranted for mild, incomplete paralysis; a 20 percent rating is warranted for moderate, incomplete paralysis; a 30 percent rating is warranted for severe, incomplete paralysis, and a maximum 40 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Code 8521.

However, as discussed further below, a review of the record shows the Veteran has never been found to have impairment of the external popliteal or common peroneal nerve during the period on appeal.  Rather, all evidence under consideration shows the Veteran's neuropathy, in fact, involves impairment of the sciatic nerve, which is rated under Code 8520.  Under the Code, a 10 percent rating is warranted for mild, incomplete paralysis; a 20 percent rating is warranted for moderate, incomplete paralysis; a 40 percent rating is warranted for moderately severe, incomplete paralysis; a maximum 60 percent rating is warranted for severe, incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis.  Id. at Code 8520.

January and May 2012 records note diabetic neuropathy with pain and numbness in the feet.  In October 2012, records show peripheral neuropathy associated with diabetes with reports of numbness and burning in the feet.  The Veteran also said his hands were starting to feel stiff and tingle.  

On March 2013 VA examination, the Veteran reported tingling in his toes.  On examination, the examiner found mild intermittent pain, paresthesias or dysesthesias, and numbness in both lower extremities.  Neurological examination found normal muscle strength and reflexes in both lower extremities, though there was decreased sensation bilaterally.  There was also decreased position sense bilaterally, with no vibration or cold sensation in either lower extremity.  There was no muscle atrophy or trophic change noted.  The examiner indicated that there was mild, incomplete paralysis of the bilateral sciatic nerves.
In April 2013, the Veteran said his diabetic neuropathy had gotten worse.  July 2014 VA treatment records note mild numbness in both feet that was unchanged.  September 2015 records note a sensation test was abnormal and reflected reduced sensation in both feet.  The diagnosis was peripheral neuropathy, but the Veteran denied any numbness, burning, or tingling in the hands or feet.  The following month, the Veteran denied numbness, burning, or tingling in the hands and feet but continued to be treated for peripheral neuropathy.  April 2016 physical examination notes indicate decreased toe sensation bilaterally on a monofilament test.  In May 2016, the Veteran presented with complaints of decreased sensation in the feet secondary to diabetes.  He reported occasional burning in the toes at night.  August 2016 records note significant diabetic neuropathy.  He still reported some neuropathy in the digits and numbness through the feet with intermittent pain.  

At the August 2016 hearing, the Veteran requested that more contemporaneous examination be afforded.  He testified that his lower extremities feel like they're on fire when he wakes in the morning and that it was hard to move his legs in the morning.  He indicated that this had worsened since his last examination.

On February 2017 VA examination, the Veteran was diagnosed with diabetic peripheral neuropathy of the bilateral extremities.  He reported a tingling in his toes since about 2003 and said he felt a burning sensation that had worsened in the prior few years.  On examination, the examiner noted moderate, intermittent pain in both lower extremities and mild paresthesias or dysesthesias and numbness in both lower extremities.  Strength was normal but reflexes and sensation were decreased in the lower extremities.  There were no trophic changes or muscle atrophies noted.  Based on these findings, the examiner found the Veteran suffered from mild, incomplete paralysis of the bilateral sciatic nerves.  This was not felt to have any functional impact.

Based on the evidence of record, the Board finds there is no basis for awarding ratings in excess of 10 percent for either right or left lower extremity peripheral neuropathy.  In so finding, the Board first notes, as mentioned above, that there is actually no evidence of any neurological involvement of the external popliteal or common peroneal nerves, despite the fact that the disabilities in question are rated based on incomplete paralysis of that nerve.  Rather, the only evidence bearing upon the specific nerves involved and the severity of such involvement indicates that the Veteran's bilateral lower extremity peripheral neuropathy affects the bilateral sciatic nerves.  However, even considering the rating criteria applicable to that nerve, there is still no evidence indicating the Veteran's peripheral neuropathy causes more than mild, incomplete paralysis of the sciatic nerve bilaterally.  Consequently, there is no basis for awarding a rating in excess of 10 percent for either right or left lower extremity peripheral neuropathy.

In light of the above, the Board finds the evidence is at least in relative equipoise as to whether a separate 10 percent rating is warranted for left knee disability based on symptomatic residuals of his left knee meniscectomy under Code 5259.  However, the preponderance of the evidence is against finding that higher or separate ratings are otherwise warranted for the Veteran's diabetes mellitus, left knee meniscectomy residuals or DJD, hypertension, or peripheral neuropathy of the lower extremities.  Accordingly, the appeal must be granted in part and denied in part.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 2, is denied.

A rating in excess of 20 percent for left knee meniscectomy residuals based on recurrent subluxation or lateral instability is denied.

A rating in excess of 10 percent for left knee DJD based on limitation of motion or arthritic involvement is denied.

A separate 10 percent rating for left knee disability based on symptomatic residuals of left knee meniscectomy is granted.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

A rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.

REMAND

A review of the record shows the AOJ failed to comply with the Board's prior remand directing that an appropriate statement of the case be issued addressing the Veteran's appeal of the initial "staged" ratings for service-connected PTSD.  Thus, further remand for corrective action is needed.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate statement of the case addressing the Veteran's appeal of the initial "staged" ratings for service-connected PTSD.  The Veteran and his representative should be notified of the period for responding and perfecting that appeal, and be afforded the opportunity to do so.  If the appeal is properly and timely perfected, the matter should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


